       Case 6:17-cv-00033-MC          Document 155        Filed 02/11/20   Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

KERRY CLARK,

              Plaintiff,                                     Civ. No. 6:17-cv-00033-MC

      v.                                                     JUDGMENT

DENYCE SHORB, and HARVEY
MAFFEI,

            Defendants.
_____________________________

MCSHANE, Judge:

      Judgment is entered against Defendants Denyce Shorb and Harvey Maffei in the amount

of:

           a. $56,000, for twice the actual damages Plaintiff sustained pursuant to ORS 90.375,

              loss of irreplaceable items, and disruption to life; and

           b. Attorney’s fees and costs, as the Court deems appropriate.

      Defendants Denyce Shorb and Harvey Maffei are jointly and severally liable.

      IT IS SO ORDERED.

      DATED this11th day of February, 2020.

                                   __s/Michael J. McShane
                                    Michael J. McShane
                                 United States District Judge




1 – JUDGMENT
